Name: 2006/408/EC: Council Decision of 12 June 2006 appointing a German full member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-13; 2006-10-25

 13.6.2006 EN Official Journal of the European Union L 159/14 COUNCIL DECISION of 12 June 2006 appointing a German full member of the Committee of the Regions (2006/408/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as a full member of the Committee of the Regions has become vacant following the resignation of Mr Jochen RIEBEL, HAS DECIDED AS FOLLOWS: Article 1 Mr Volker HOFF, Hessen Minister for Federal and European Affaires and Commissioner of the Land of Hessen to the Federation, is hereby appointed a full member of the Committee of the Regions in place of Mr Jochen RIEBEL for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 12 June 2006. For the Council The President U. PLASSNIK (1) OJ L 56, 25.2.2006, p. 75.